          Case 7:19-cv-00217-DC Document 48 Filed 01/21/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                              MIDLAND-ODESSA DIVISION

  RICHARD LOGAN, Individually and On
  Behalf of All Others Similarly Situated,

                                 Plaintiff,

                 v.                                  Case No.: 7:19-CV-00217-DC

  PROPETRO HOLDING CORP., et al.

                                 Defendants.



         UNOPPOSED MOTION TO WITHDRAW AS COUNSEL OF RECORD

       Pursuant to this Court’s local rules, Attorney Joe Kendall respectfully moves this Court to

allow him to withdraw as counsel of record for Plaintiff Richard Logan.

       On September 16, 2019, Plaintiff Richard Logan, individually and on behalf of all others

similarly situated, filed a complaint in the above-captioned action against Defendants ProPetro

Holding Corp., Dale Redman, Jeffrey Smith, Ian Denholm, Spencer D. Armour, III, Schuyler E.

Coppedge, Stephen Herman, Matthew H. Himler, Peter Labbat, Goldman, Sachs & Co., Barclays

Capital Inc., Credit Suisse Securities (USA) LLC, J.P. Morgan Securities LLC, Evercore Group L.L.C.,

RBC Capital Markets, LLC, Piper Jaffray & Co., Raymond James & Associates, Inc., Deutsche Bank

Securities Inc., Johnson Rice & Company L.L.C., and Tudor, Pickering, Holt & Co. Securities, Inc.

Joe Kendall was local counsel for Mr. Logan and his lawyers Glancy, Prongay and Murray LLP.

       After the filing of timely motions under the Plaintiff’s Securities Law Reform Act

(PSLRA) for appointment of Lead Plaintiffs, on December 16, 2019, this Court appointed Nykredit

Portefølje Administration A/S, Oklahoma Firefighters Pension and Retirement System, Oklahoma

Law Enforcement Retirement System, Oklahoma Police Pension and Retirement System, and



MOTION TO WITHDRAW AS COUNSEL OF RECORD                                                       Page 1
          Case 7:19-cv-00217-DC Document 48 Filed 01/21/20 Page 2 of 3




Oklahoma City Employee Retirement System (the “Institutional Investors”) as Lead Plaintiffs, and

Bernstein Litowitz Berger & Grossman LLP, and Grant & Eisenhofer as Lead Counsel. (Dkt. 43).

Lead Plaintiff selected Gerald T. Drought (TX Bar 03438100) as Local/Liaison Counsel.

       The Court approved the selection. Thus, below signed counsel will have no further role in

this Class Action case.

       Mr. Logan will continue as a class member with the class being represented by Court

appointed lead and local counsel per the Court’s Order as set forth above. Permitting Joe Kendall

to withdraw as local counsel of record for Richard Logan will not affect the ongoing

representation of him as a Class member in this matter by Court appointed lead counsel nor result

in any prejudice to the Class or to the Defendants. Glancy, Prongay and Murray, LLP will continue

to represent Mr. Logan individually.

       WHEREFORE, for the foregoing reasons, Attorney Joe Kendall respectfully moves

to withdraw as counsel of record for Richard Logan in this matter.

Dated: January 21, 2020                     Respectfully submitted

                                            /s/ Joe Kendall
                                            JOE KENDALL
                                            Texas Bar No. 11260700
                                            KENDALL LAW GROUP, PLLC
                                            3811 Turtle Creek Blvd., Suite 1450
                                            Dallas, Texas 75219
                                            214-744-3000 / 214-744-3015 (Facsimile)
                                            jkendall@kendalllawgroup.com

                                            Attorney for Plaintiff Richard Logan




MOTION TO WITHDRAW AS COUNSEL OF RECORD                                                    Page 2
          Case 7:19-cv-00217-DC Document 48 Filed 01/21/20 Page 3 of 3




                            CERTIFICATE OF CONFERENCE

       I hereby certify that on January 15, 2020, I spoke with Lead Plaintiff’s Local/Liaison

counsel, Gerald Drought, by telephone regarding the request sought in this Motion. He stated that

he has no objection to the Motion.

                                                    /s/ Joe Kendall
                                                    JOE KENDALL


                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Motion was served on all counsel of record on

January 21, 2020 via CM/ECF, in accordance with the Federal Rules of Civil Procedure.

                                                    /s/ Joe Kendall
                                                    JOE KENDALL




MOTION TO WITHDRAW AS COUNSEL OF RECORD                                                     Page 3
